MEMORANDUM**
Bing Xi Kuang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss the petition for review.
The IJ denied Kuang’s application for relief because he failed to present credible testimony or corroborating evidence in support of his claims. We lack jurisdiction over this petition for review, because Kuang failed to raise contentions regarding the IJ’s adverse credibility determination in his opening brief to this court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We deny Kuang’s motion to remand to the BIA for consideration of his pending application to adjust status without prejudice to any motion to reopen regarding *900this issue that may be pending before the BIA.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.